           Case 1:19-cv-00810-RBW Document 74 Filed 06/27/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)
                                       )
JASON LEOPOLD &                        )
BUZZFEED, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-957 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)

                                                     ORDER

         On May 3, 2019, the Court ordered that “the plaintiffs [ ] file their opposition to the

defendant’s motion [for summary judgment] and any cross-motion for summary judgment on or

before June 24, 2019.” Order at 2 (May 3, 2019), ECF No. 43. 1 The Court intended for the

Electronic Privacy Information Center, the plaintiff in Civil Action No. 19-810 (the “EPIC


1
  Although the Court acknowledges that Civil Action No. 19-957 is brought against the United States Department of
Justice, the Office of Attorney General of the United States, the Deputy Attorney General of the United States, and
the Special Counsel’s Office, see Complaint at 1, Leopold et al., v. U.S. Dep’t of Justice et al., Civ. Action No. 19-
957, while Civil Action No. 19-810 is brought only against the United States Department of Justice, see Complaint
at 1, Electronic Privacy Information Center v. U.S. Dep’t of Justice, Civ. Action No. 19-810, because the United
States Department of Justice represents all of the defendants in the above-captioned cases, moving forward, the
Court will refer to the defendants in both cases collectively as the “Department of Justice.”
           Case 1:19-cv-00810-RBW Document 74 Filed 06/27/19 Page 2 of 3



plaintiff”), and Jason Leopold and Buzzfeed Inc., the plaintiffs in Civil Action No. 19-957

(collectively, the “Leopold plaintiffs”), to jointly file a combined opposition to the Department

of Justice’s motion for summary judgment and cross-motion for summary judgment. 2 However,

rather than jointly filing a combined opposition and cross-motion, on June 24, 2019, the

plaintiffs separately filed their submissions with the Court, such that the EPIC plaintiff filed the

Plaintiff’s Combined Opposition to Defendant’s Motion for Partial Summary Judgment, Cross-

Motion for Partial Summary Judgment, and Motion for In Camera Review of the “Mueller

Report” (the “EPIC plaintiff’s cross-motion for summary judgment”), and the Leopold plaintiffs

filed Plaintiffs Jason Leopold’s and Buzzfeed Inc.’s Motion for Summary Judgment (the

“Leopold plaintiffs’ cross-motion for summary judgment”). 3 To ensure the expeditious

resolution of the parties’ motions and to assist the Court in its ability to address the parties’

arguments, it is hereby


2
  To avoid any further confusion, moving forward, the Court will refer to the Electronic Privacy Information Center
as the “EPIC plaintiff” and Jason Leopold and Buzzfeed Inc. as the “Leopold plaintiffs” when addressing them
separately. Otherwise, the Court, when addressing both the EPIC plaintiff and the Leopold plaintiffs, will refer to
them collectively as “the plaintiffs.”
3
  The Court notes that, on June 24, 2019, the Leopold plaintiffs filed two separate documents in this case, one docket
entry entitled “Motion for Summary Judgment Plaintiffs Jason Leopold’s and BuzzFeed Inc.’s Combined
Memorandum in Support of Their Motion for Summary Judgment and in Opposition to [Department of Justice’s]
Motion for Summary Judgment,” Docket Entry 69, and another docket entry entitled “Memorandum in opposition to
. . . Motion for Partial Summary Judgment in Leopold v. [Department of Justice] Motion for Summary Judgment in
EPIC v. [Department of Justice] Plaintiffs Jason Leopold’s and BuzzFeed Inc.’s Combined Memorandum in Support
of Their Motion for Summary Judgment and in Opposition to [Department of Justice’s] Motion for Summary
Judgment,” Docket Entry 70. However, it appears that instead of filing their motion for summary judgment, the
Leopold plaintiffs inadvertently filed their memorandum in support of their motion for summary judgment and in
opposition to the Department of Justice’s motion for summary judgment twice. See generally Plaintiffs Jason
Leopold’s and Buzzfeed Inc.’s Combined Memorandum in Support of Their Motion for Summary Judgment and in
Opposition to Defendants’ Motion for Summary[ ]Judgment, ECF No. 69; Plaintiffs Jason Leopold’s and Buzzfeed
Inc.’s Combined Memorandum in Support of Their Motion for Summary Judgment and in Opposition to
Defendants’ Motion for Summary[ ]Judgment, ECF No. 70. Thereafter, on June 25, 2019, the Leopold plaintiffs
filed their cross-motion for summary judgment. See generally Plaintiffs Jason Leopold’s and Buzzfeed Inc.’s
Motion for Summary Judgment, ECF No. 73. The Court will consider this motion as timely filed in light of the
Leopold plaintiffs’ inadvertent mistake.

                                                          2
        Case 1:19-cv-00810-RBW Document 74 Filed 06/27/19 Page 3 of 3



      ORDERED that the Court’s May 3, 2019 Order with respect to the briefing schedule of

dispositive motions is CLARIFIED as follows:

          1. on or before July 8, 2019, the Department of Justice shall file one submission that

             shall include (1) its reply in support of its motion for summary judgment, if any,

             and (2) a combined opposition to the EPIC plaintiff’s cross-motion for summary

             judgment and the Leopold plaintiffs’ cross-motion for summary judgment; and

          2. on or before July 15, 2019, the EPIC plaintiff and the Leopold plaintiffs shall

             jointly file a combined reply in support of their cross-motions for summary

             judgment.

      SO ORDERED this 27th day of May, 2019.


                                                           REGGIE B. WALTON
                                                           United States District Judge




                                               3
